Title: From John Adams to James Warren, 26 March 1777
From: Adams, John
To: Warren, James


     
      Philadelphia March 26. 1777
     
     There are two ingenious Artificers, here, who have made a beautifull Field Piece of Bar Iron. The Barrs were not bound together with Hoops, like that which was made in Boston: But weldered together, and afterwards bored out. It is very light. It is a Three Pounder and weighs, no more than two hundred and twenty four Pounds. It has been tried every Way, and has stood the fullest Proof. It has been discharged Twenty times, and upon discharging it three Times successively, as fast as it could be loaded and fired, with several ounces of Powder more than the Usual Quantity, it was observed not to be heated so much as other Guns of the same Calliber commonly are when of Brass or cast Iron.
     It is so light, that it may be transported about with the Utmost Ease, by a few soldiers alone without Horses, and is therefore admirably adapted for a Regimental Field Piece. The Generals Gates, Green and Mifflin, have examined it, and admire it. We are about contracting for a Number of them. They are cheaper than Brass. They carry a Ball as far and as direct. The only Objection is that they rebound too much. But this Inconvenience is easily remedied, by strengthening the Carriage. The Names of the Smiths who made it, are Wheeler and Wiley.
    